UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-7779



RICHARD WADE KENDRICK,

                                              Plaintiff - Appellant,

          versus

GENE M. JOHNSON; DEPUTY DIRECTOR, COMMUNITY
CORRECTIONS, Augusta Correctional Center;
JERRY W. KILGORE,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-94-991-R)

Submitted:   March 21, 1996                 Decided:   April 12, 1996

Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Richard Wade Kendrick, Appellant Pro Se. Alexander Leonard Taylor,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny Appellant's motion for an evidentiary

hearing and affirm on the reasoning of the district court. Kendrick
v. Johnson, No. CA-94-991-R (W.D. Va. Oct. 27, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                 2